DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens (US Pub 20140180549).
Re claims 1 and 14, Siemens discloses an apparatus and the associated method for plant management, comprising: 
an input unit (Paragraphs 9-11, 42, 71, 84; Fig. 1 element 120); 
a processing unit (Paragraphs 9-11, 42, 71, 84; Fig. 1 element 125); and 
an output unit (Paragraphs 9-11, 71, 84; Fig. 1 element 135/140); 

wherein, the processing unit (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93) is configured to analyse the at least one image (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 91-92, 93) to determine information relating to a plant that is present (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93); 
wherein, the processing unit (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93) is configured to determine if the plant is to be controlled (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93) or is not to be controlled (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93) by a plant control technology (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93) based on the information relating to the plant (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93); and 
wherein, if the determination is made that the plant is to be controlled by the plant control technology (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93), the output unit is configured to output information useable to activate the plant control technology (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93).

Re claim 2, Siemens discloses the apparatus according to claim 1, and further wherein determination if the plant is to be controlled comprises application of at least one biodiversity setting (Paragraphs 42-43, 76, 87, 90, 92) and/or at least one agronomic rule (Paragraphs 42-43, 76, 87, 90, 92).

 wherein the processing unit is configured to analyse the at least one image to identify the plant (Paragraphs 3, 8, 42-43, 84-86, 91-93), and wherein the information relating to the plant comprises the identity of the plant (Paragraphs 3, 8, 42-43, 84-86, 91-93).

Re claim 4, Siemens discloses the apparatus according to claim 1, and further wherein the processing unit is configured to analyse the at least one image to determine if the plant is a specimen of a crop (Paragraphs 39, 40, 82, 94, 104) grown in the field or if the plant is a weed (Paragraphs 39, 40, 82, 94, 104); and wherein the information relating to the plant comprises the determination of the plant belonging to the crop (Paragraphs 39, 40, 82, 94, 104) or the determination that the plant is a weed (Paragraphs 39, 40, 82, 94, 104).

Re claim 10, Siemens discloses the apparatus according to claim 1, and further wherein the at least one image (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 91-92, 93; Fig. 1) was acquired by at least one camera (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 91-92, 93; Fig. 1); and wherein the input unit is configured to provide the processing unit with at least one geographical location (Paragraphs 42, 52, 67, 87-88, 90-91, 102-103) associated with the at least one camera (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 91-92, 93; Fig. 1) when the at least one image was acquired (Paragraphs 42, 52, 67, 87-88, 90-91, 102-103).


at least one camera (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 84, 91-93; Fig. 1 element 120); 
an apparatus for plant management according to claim 1 (Paragraphs 9-11, 42, 71, 84; Fig. 1 element 125; see rejection of claim 1 above); and 
at least one plant control technology (Paragraphs 9-11, 15-17, 42-43, 71, 84, 91-92, 93; Fig. 1 element 135/140); 
wherein, the at least one camera (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 84, 91-93; Fig. 1 element 120) is configured to acquire the at least one image of the field (Paragraphs 9-11, 15-17, 42-43, 48-51, 71, 91-92, 93; Fig. 1); 
wherein, the at least one plant control technology (Paragraphs 9-11, 15-17, 42-43, 71, 84, 91-92, 93; Fig. 1 element 135/140) is mounted on a vehicle (Paragraphs 9-11, 15-17, 42-43, 71, 84, 91-92, 93; Fig. 1 element 135/140; Figures 2 and 3); and 
wherein, the apparatus is configured to activate the at least one plant control technology (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93) at a location of the plant if the determination is made that the plant is to be controlled (Paragraphs 9-11, 15-17, 42-43, 71, 91-92, 93).

Re claim 13, Siemens discloses the system according to claim 12, and further wherein the apparatus is mounted on the vehicle (Figure 1 element 125; Paragraph 84; Figures 2 and 3, Paragraphs 85-86); and wherein the at least one camera is mounted 

Re claim 15, Siemens discloses a computer program element (Paragraphs 14, 58, 66-67) for controlling an apparatus (Paragraphs 14, 58, 66-67) which when executed by a processor (Paragraphs 14, 58, 66-67) is configured to carry out the method of claim 14 (See rejection of claim 14).

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens as applied to claim 1 above, and further in view of Redden (US Patent 10537071).
Re claim 11, Siemens discloses the apparatus according to claim 1, but fails however to explicitly disclose wherein analysis of the at least one image comprises utilisation of a machine learning algorithm.
This design is however disclosed by Redden.  Redden discloses wherein analysis of the at least one image comprises utilisation of a machine learning algorithm (Col.14 line 64-Col. 15 line 20).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Siemens in order to incorporate the learning design as shown in Redden as it would be obvious to use a common and understood technique in the art to improve the speed and reliability of the image processing over a period of time, as the ability to efficiently apply the corrective means is tied directly to the these elements of the image analysis processing.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens as applied to claims 1 and 4 above, and further in view of Mentzer (US Pub 20150187109).

This design is however disclosed by Mentzer.  Mentzer discloses wherein if the determination is made that the plant is a weed (Paragraphs 3, 20, 34, 36, 48, 75-76), the processing unit is configured to analyse the at least one image (Paragraphs 3, 20, 34, 36, 48, 75-76) to determine a type of weed for the plant (Paragraphs 3, 20, 34, 36, 48, 75-76); and wherein the information relating to the plant comprises the determined type of weed (Paragraphs 3, 20, 34, 36, 48, 75-76).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Siemens in order to incorporate the image analysis as shown in Mentzer as it would be obvious that having more or additional specifics and details regarding the issues facing a given crop image would allow for a more specialized treatment with the potential to reduce both cost and waste for the user.

Re claim 8, Siemens discloses the apparatus according to claim 1, but fails however to explicitly disclose wherein the processing unit is configured to analyse the at least one image to detect at least one insect on the plant; and wherein the information relating to the plant comprises the detection of the at least one insect.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Siemens in order to incorporate the image analysis as shown in Mentzer as it would be obvious that having more or additional specifics and details regarding the issues facing a given crop image would allow for a more specialized treatment with the potential to reduce both cost and waste for the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens and Mentzer as applied to claim 5 above, and further in view of Hollstein (US Pub 20180024050).
Re claim 6, the combined disclosure of Siemens and Mentzer as a whole discloses apparatus according to claim 5, but fails however to explicitly disclose wherein the processing unit is configured to analyse the at least one image to determine a number of weeds, in particular of that type, in an area of the field; and wherein the information relating to the plant comprises a determination if the number of weeds of that type divided by the area exceeds a threshold number of weeds of that type per unit area.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Siemens in order to incorporate the image analysis as shown in Hollstein as it would be obvious that having a more detailed analysis of the weed issues over a given area would allow for a more specialized treatment with the potential to reduce both cost and waste for the user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens and Mentzer as applied to claim 8 above, and further in view of Jimenez (US Pub 20100316738).
Re claim 9, the combined disclosure of Siemens and Mentzer as a whole discloses apparatus according to claim 8, Mentzer further discloses wherein the processing unit is configured to analyse the at least one image to determine a type of insect (Paragraphs 3, 20, 34, 36, 48, 75-76) for an insect of the at least one insect detected (Paragraphs 3, 20, 34, 36, 48, 75-76); 

This design is however disclosed by Jimenez.  Jimenez discloses wherein in particular the processing unit is configured to analyse the at least one image to determine a number of insects of that type on the plant (Paragraphs 66, 139-142; Table 2), and the information relating to the plant comprises the determined number of insects of that type on the plant exceeding a threshold number (Paragraphs 66, 139-142; Table 2), and wherein further in particular the processing unit is configured to analyse the at least one image to determine a number of plants in an area of the field that have that type of insect (Paragraphs 66, 139-142; Table 2), and the information relating to the plant comprises a determination if the number of -4-plants having that type of insect in that area divided by the area exceeds a threshold number (Paragraphs 66, 139-142; Table 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Siemens in order to incorporate the .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claim.  Re claim 7 the prior art fails to disclose the specific listing and processing of the weed information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631